                       Case 2:20-cr-00123-JJV Document 12 Filed 03/11/21 Page 1 of 4
AO 24S1 (Rev. 11/16)    Judgment in a Criminal Case for a Petty Offense
                        §hffl 1


                                      UNITED STATES DISTRICT COURT
                                                           Eastern District of Arkansas

      UNITED STATES OF AMERICA                                            Judgment In a Criminal Case
                                                                          (For a Petty Offense)
                           v.
               DEVIN THOMPSON                                             Case No.        2:20cr00123 JJV

                                                                          USM No.         47927-044

                                                                           WIii Shelton
                                                                                                      Defendant's Attorney
THE DEFENDANT:
i6   THE DEFENDANT pleaded                  ri guilty    D nolo contendere to count(s)       1 of the Misdemeanor Information
D THE DEFENDANT was found guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
The defendant is adjudicated guilty of these offenses:


Title & Section                  Nature or Offense                                                       Offense Ended
18 USC 1791(a)(2)                Possession of a Prohibited Object in Prison                            12/6/2019




        The defendant is sentenced as provided in pages 2 through                 4       of this judgment.
•    THE DEFENDANT was found not guilty on count(s)
•    Count(s) _ _ _ _ _ _ _ _ _ _ _                            •   is     •   are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name
residence, or mailing address until all fines.1,.i:estitution, co~, and special assessments imposed by this judgment are fully paid If ordered
to pay restitution, die defendant must nothy the court and united "States attorney of material clianges in economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 4073                        3/11/2021

Defendant's Year of Birth:       1993

City and State of Defendant's Residence:
Forrest City, Arkansas
                                                                                                                       U.S. Magistrate Judge
                                                                                                   Name and Title of Judge

                                                                           3/11/2021
                                                                                                              Date
                       Case 2:20-cr-00123-JJV Document 12 Filed 03/11/21 Page 2 of 4
AO 24S1 (Rev. 11/16)    Judgment in a Criminal Case for a Petty Offense
                        Sheet 2 - Imprisonment
                                                                                                    Judgment - Page   ~2__   of   4
DEFENDANT: DEVIN THOMPSON
CASE NUMBER: 2:20cr00123 JJV

                                                                  IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
Two months imprisonment to run consecutive to the current sentence from the Bureau of Prisons.




•     The court makes the following recommendations to the Bureau of Prisons:




~ The defendant is remanded to the custody of the United States Marshal.

•    The defendant shall surrender to the United States Marshal for this district:
     •     at                                       •     a.m.        •    p.m.    on
     •     as notified by the United States Marshal.

•    The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
     •     before 2 p.m. on
     •     as notified by the United States Marshal.
     •     as notified by the Probation or Pretrial Services Office.


                                                                          RETURN
I have executed this judgment as follows:




     Defendant delivered on                                                             to
                                    ----------------
at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                                UNITED STATES MARSHAL



                                                                             By---------------------
                                                                                             DEPUTY UNITED STATES MARSHAL
                       Case 2:20-cr-00123-JJV Document 12 Filed 03/11/21 Page 3 of 4
AO 2451 (Rev. 11/16)    Judgment in a Criminal Case for a Petty Offense
                        W 3 GEireipal Mpppy Penalties
                                                                                                         Judgment-Page _ _    3_   of     4
DEFENDANT:   DEVIN THOMPSON
CASE NUMBER:   2:20cr00123 JJV
                                                 CRIMINAL MONETARY PENALTIES

     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 4.

                   Assessment                  JVTA Assessment*                 Fine                            Restitution
TOTALS         $ 25.00                     S 0.00                               $   0.00                        $   0.00


•    The determination of restitution is deferred until
                                                                 ----.              An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

•    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a ~ial payment, each payee shall receive an approximately pro~rtioned_pa~ent, unless ~ified
     otherwise in the priority order or percentage p~ent column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
     victims must be paid in full prior to the United States receiving payment.


Name of Payee                                                                       Total Loss**      Restitution Ordered Priority or Percentage




TOTALS                                                                      $                   0.00 $ - - - - -0.00
                                                                                                                --

•    Restitution amount ordered pursuant to plea agreement $
                                                                           --------
D The defendant must pay interest on restitution or a fine of more than $2,500, unless the fine or restitution is paid in full before the
  fifteenth day after the date ofthejudgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet4 maybe subject
  to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

•    The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
     •    the interest requirement is waived for             •   fine           •      restitution.
     •    the interest requirement for the       •    fine       •        restitution is modified as follows:



• Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
•• Findings for the total amount of losses are required under Chapters I 09A, 110, 11 OA, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.
                       Case 2:20-cr-00123-JJV Document 12 Filed 03/11/21 Page 4 of 4

AO 2451 (Rev. 11/16)    Judgment in a Criminal Case for a Petty Offense
                        §IPJ 4 Schedule &fPYP!FN!
                                                                                                   Judgment - Page   _A__    of _   __,,4__
DEFENDANT:   DEVIN THOMPSON
CASE NUMBER:   2:20cr00123 JJV

                                                         SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties are due as follows:
A     rf    Lump sum payment of$ _2_5_.0_0_ _ __ due immediately, balance due

            D    not later than _ _ _ _ _ _ _ _ _ _ , or
            D    in accordance with D C, D D, D E, or                      D F below); or

B     D     Payment to begin immediately (may be combined with            D C,      D D, or      D F below); or

C     D     Payment in equal _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ over a period of
                         (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

D     D     Payment in equal _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ over a period of
                          (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to
            a term of supervision; or

E     D     Payment during the term of probation will commence within _ _ _ _ (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or
F     D     Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal mone~ ~alties is
due during the ~od ofi111pnsonment. All criminal mon~ penalbes, except those payments made through the Federal Bureau of
Prisons' Ifunate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Several

      Defendant and Co-Defendant Names, Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.                                             .




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

D     The defendant shall forfeit the defendant's interest in the following property to the United States:



Pa~ents shall be applied in the following order: (1) assessment, (2) restibltion princ!Pal, (3) restibltion interest, (4) fine principal,
(5) fine interest, (6) community restibltion, (7) MA assessment, (g) penalties, and (9) costs, including cost of prosecution and
court costs.
